Citation Nr: 0617669	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-41 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a right knee disorder, diagnosed as Osgood-
Schlatter disease.

2.  Entitlement to service connection for a low back 
disorder, diagnosed as degenerative disc disease, including 
secondary to a right knee disorder.

3.  Entitlement to service connection for depression, 
including secondary to low back and right knee disorders.

4.  Entitlement to service connection for bilateral hearing 
loss, claimed as secondary to acoustic trauma.

5.  Entitlement to service connection for tinnitus, claimed 
as secondary to acoustic trauma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975.

The instant appeal arose from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied the claims on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 27, 2006 correspondence, the appellant requested a 
"Travel Board hearing", a hearing at a local VA office 
before the Board of Veterans' Appeals (Board) on the issues 
on appeal.  As the correspondence arrived at the Board after 
the certification of appeal, the Board determined that good 
cause for the delay was shown.  38 C.F.R. § 20.1304(b)(ii).  
Accordingly, the hearing must be scheduled.  See generally 
38 U.S.C.A. § 7107 (West 2002).  Since such hearings are 
scheduled by the RO, the Board must remand the case to the RO 
for that purpose, to ensure full compliance with due process 
requirements.  See 38 C.F.R. §§ 20.704, 20.1304 (2004).  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the earliest 
opportunity and should be notified of the 
hearing date.

Thereafter, whether the requested hearing is held or, 
alternatively, the veteran withdraws his hearing request, the 
case should be returned to the Board for further appellate 
consideration in accordance with the usual procedures.  By 
this action, the Board intimates no opinion as to the 
ultimate outcome in this case.  No action is required of the 
veteran until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


